852 F.2d 1288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leon Charles WHITE, Plaintiff-Appellant,v.Jack BERGMAN;  Tom C. Laitinen;  Richard Walters;  DanielEzrow;  Carl Jamison;  Vickie Lavassauer;  LarryBuege;  Benjamin Ulep;  Rodney C.Hanson, Defendants-Appellees.
No. 88-1618.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1988.

Before MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record shows that the district court entered an order on May 23, 1988, granting summary judgment to defendants Ezrow, Walters, Bergman, Laitinen, Ulep and Buege, and further granting summary judgment as to defendant Jamison except with respect to the single claim that Jamison used unreasonable force upon the plaintiff.  It does not appear on the face of the record that defendants Lavassauer and Hanson joined in the motion for summary judgment.  The plaintiff appealed from the May 23, 1988 order on June 10, 1988.


3
This court lacks jurisdiction in the appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  No Rule 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   Gillis v. Department of HHS, 759 F.2d 565, 568 (6th Cir.1985).


4
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.